DETAILED ACTION
This action is responsive to the amendments filed on 3/2/2021.
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 41-50, 53-62, and 65-74 are allowed.
The following is an examiner’s statement of reasons for allowance:
	With respect to independent claims 41, 53, and 65; the present invention is directed to a base station apparatus and a method of operating a/the base station which comprises circuitry for selecting a set from a plurality of sets based on Doppler, each of the sets corresponding to a respective one of a plurality of channel state information reference signal (CSI-RS) configurations, transmitting information indicative of the selected set to a user equipment (UE); transmitting a list of channel state information reference signal (CSI-RS) patterns for a single cell; transmitting multiple CSI-RSs corresponding to the CSI-RS patterns on the single serving cell, the multiple CSI-RSs including a first CSI-RS corresponding to a first CSI-RS pattern, and a second CSI-RS corresponding to a second CSI-RS pattern, the second CSI-RS pattern being different than the first CSI-RS pattern; and receiving channel state information (CSI) feedback corresponding to the multiple CSI-RSs from a single user equipment, the CSI feedback including first CSI corresponding to the first CSI-RS, and second CSI corresponding to the second CSI-RS.


Lee et al. (US 2011/0235743: previously cited), which shows a similar base station apparatus and method thereof, where the merits of the Lee et al. reference were previously addressed in the Office Action mailed on 9/2/2020 (all of which are incorporated by reference into this section of this Office Action).
	However, the prior art of record (including but not limited to Lee et al. reference), fails to anticipate and/or obviously meet (either alone or in-combination) the newly added limitations (in the context of the entire clam).  Note that the ‘newly’ limitations added alter the scope limitations stated later in the claim (which were presented in earlier filings, e.g. the claim set filed on 7/24/2020).  Again, the Examiner notes that the entirety of each independent claim is the subject matter that renders each of the independent claims allowable, not solely the newly portion(s) above (since the other limitations provide context).  Claims 41-50, 53-62, and 65-74 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance.  Therefore, claims 41-50, 53-62, and 65-74 are allowed (as previously addressed). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited in the attached PTO-892 form.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        3/12/2021